DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a FINAL Office Action in response to Applicant’s Amendment/Request for Reconsideration, filed November 23rd, 2021. 
The amendments as filed on November 23rd, 2021, including amendments to claims 1, 3, 4, 6, 8, 9, 11, 13, and 14 have been entered and are considered herein. No additional claims were presently cancelled or presently added. Claims 1, 3-6, 8-11, and 13-15 are currently pending in the application and have been examined on the merits discussed below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-4, 6, 8-9, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wolinsky (US 2015/0112790 A1), hereinafter Wolinsky, in view of Starr et al. (US 2006/0223505 A1), hereinafter Starr, in view of Chandrasekaran et al. (US 2017/0255942 A1) , hereinafter Chandrasekaran, and further in view of Rosas-Maxemin et al. (US 2020/0013291 A1), hereinafter Rosas-Maxemin.
	As per claim 1, Wolinsky discloses a method for facilitating user engagement in offline transactions, the method comprising: 
	listing items for sale, at online prices, in an online publication system ([0075] FIG. 42C … user interface for a retailer to establish product information of a product available for sale within a retail store [0220] the user interface 4200c may include a regular price field [online price]); 	providing a real-world environment and including a display, at offline prices, of physically retrievable items available for immediate purchase and possession, at least some of the physically retrievable items corresponding to the items listed for sale in the online publication system ([0074] FIG. 42B … list of products that See also [0136], [FIG. 10]); 	detecting a proximity or location of a user device relative to the real-world environment ([0086] Outside of an entryway 102 of the retail environment 100, two tags 104a and 104b (collectively 104) that may be utilized by a user of a mobile device capable of executing a mobile browser or application are provided. The number and location of tags may vary. [0137] after the shopper registers or ‘taps' into a retail environment either via the entryway tags or other tags located within the retail environment, the shopper may view deals that are local or in near proximity to the shopper's current location (e.g., within the same mall, strip mall, within 2 blocks, within 1 mile, any other local distance based on density of retail environments at a current location of the shopper, or selectable by the shopper)); 	applying a reduction to an offline price of an item in proportion to the detected proximity or location of the user device relative to the real-world environment, the applied reduction reducing the offline price to a price lower than the online price for the corresponding online item listed for sale in the online publication system ([0234] Alternatively, because the deals provided by an entryway "tap-in” may be intentionally limited to actual in-store shoppers, the principles of the present invention may provide an alternative set of deals to the shopper when accessing the retail store (when not shopping in-store) deals via the personal mall. In some cases, the deals being offered may be better due to any of the bidders adding additional discounts to try and motivate the potential shopper to visit a particular retail outlet [an offline price lower than an online price]. Alternatively, to motivate the potential shopper to use the system when at the retail store, the deals may be less attractive when the shopper is not in a retail store [price proportional to detected location]. [0235] Alternatively, other advertisers may desire to show their ads to shoppers who have pre-selected deals [offline price], and offer higher discounts communicating the reduced offline price of the item to the user device ([0086] The tags 104 may include indicia that, when interpreted by the mobile device, may cause the mobile device to connect to a particular URI endpoint or upload particular parameters to a server that, in response, causes advertisements and other information to be downloaded to the mobile device of the shopper [0235] the system may post different deals [communicating the reduced offline price], to a main page list than were presented to the shopper prior to "tapping in' in response to the shopper tapping into an entryway tag causing the system to re-bid the audience delivery auction enabling other advertisers seeking to reach a particular audience in a particular retail location, that have not already been selected by the user(shopper), to be viewable); 	detecting a presence of the user device within the real-world environment ([0089] In an addition to the tags 104 and 106 positioned at the entryway 102 of the retail environment 100, other tags 108a-108m (collectively 108) may be positioned throughout the retail environment 100 that are associated with isles, categories, departments, or otherwise within the retail environment 100. Each of these tags 108 may also include indicia that are associated with URI endpoints that deliver ranked lists of product advertisements within those particular isles, departments, or otherwise in a same or similar manner as the advertisements that are associated with the tags at the entry way 102 of the retail environment 100), 	the detecting the presence of the user device including:  	detecting, with a sensor, user data associated with a user of the user device ([0176] At step 1610, a URL may be stored with a location at which the tag 1602 [sensor] is to be positioned representative of the URL at step 1612. In response to the mobile device 1604 reading or imaging a physical tag inclusive of an indicia 1602, the mobile device 1604 may request a URI endpoint (or communicate data for requesting data to be delivered via a mobile app) at step 1614, where the URI endpoint is associated with a particular physical location, such as a particular store, street address, or otherwise of a physical retail location or retail environment. [0177] The information that may be communicated to the ad network server may include a request with the URI, where the URI may include location information of the physical tag (e.g., retailer name, store number, department name, authenticating the user with the user data ([0182] The generation of the deals indicia at step 1632 may be performed in a variety of ways and also created in a manner that avoids fraud and is limited to a single use by the shopper. For example, the deals indicia may be inclusive of a particular mobile ID, shopper identifier, payment system identifier, timestamp, retail store location, encryption code with a public and/or private encryption key, or any other technique that limits the ability for the shopper to re-use or share the discount indicia with other shoppers who may take an image of the indicia on their mobile device, reuse the indicia by giving the mobile device to another shopper, or attempt to perform any other fraudulent use of the mobile indicia); and	validating a purchase transaction for the item based on the authentication of the user and the communicated reduced price ([0181] the POS system may discriminate the actual goods purchased and apply the deals at step 1638 from any of the ad delivery network, retailers, marketer, advertiser, etc., to only the products being purchased. In one embodiment, the POS system may read all the deals prior to the scanning of the goods, and apply the deals at step 1638 as the POS terminal is recording the product purchases. [0198] The aggregate deal indicia may include a date that the aggregate deal indicia was created, time that the indicia was created, mobile ID of the mobile device, shopper name, loyalty card number, or any other information associated with the shopper and/or location in which the shopper is currently located… The indicia 2202 may additionally or alternatively be a coded signal that is communicated to a POS of a retailer or other entity that may apply selected discounts to goods purchased. [0199] point-of sale 2300 configured to read an aggregate deal indicia 2302 displayed on a mobile device 2304 during a checkout process is shown. The point-of-sale 2300 may include a processing unit 2306 that executes software 2308 that includes a plug-in software module that may be utilized to read, decrypt, parse, verify, etc. the information contained in the aggregate deal indicia 2302)
	While Wolinsky discloses reducing an offline price, they fail to disclose a varying reduction relative to proximity of the user device. Starr discloses the following:
providing a real-world environment and including a display, at offline prices, of physically retrievable items available for immediate purchase and possession ([0026] “The exemplary embodiments describe methods, systems, and products for providing a discount to a wireless device. These discounts, however, are based on demographics and on geographic location. These discounts vary according to the demographics of the recipient and according to the distance from a reference location. A merchant, for example, may wish to offer discounts to demographically-targeted customers who must travel to the merchant's physical location”); 	detecting a proximity or location of a user device relative to the real-world environment ([0027] “The discount module 20 operates within any computer system, such as a computer server 24. The discount module 20 issues a location query 26 to determine the location of the wireless device 22. The discount module 20 then receives a location response 28, and the location response 28 includes information that represents the location of the wireless device 22. The location response 28 may represent the current location of the wireless device 10, or the location response 28 may represent a recent location of the wireless device 10.”); 	applying a reduction to an offline price of an item in proportion to the detected proximity or location of the user device relative to the real-world environment, the reduction to the offline price varying based on the proximity or location of the user device relative to the real-world environment ([0029] “The discount module 20 receives the location response 28 via the communications network 30. The location response 28 includes information that represents the location of the wireless device 22. The location response 28 may represent the current or a recent location of the wireless device 10. Once the location of the wireless device 22 is known, the discount module 20 then uses the location to retrieve the appropriate discount 36. The discount 36 is at least partly based on the location, such that the discount 36 increases as a distance from a reference location increases. When the reference location represents a merchant's physical location (e.g., a grocery store, a retailer's store, a movie cinema, etc.), the merchant provides the discount 36 based on the distance between the wireless device 22 and the merchant's physical location. As the wireless device 22 travels further from the reference location (e.g., the merchant's physical location), the merchant provides a greater discount. The discount 36 is meant to entice the wireless customer to travel to the merchant's physical location and make purchases. The farther the customer must travel, the greater the discount the merchant provides.”); 	communicating the reduced offline price of the item to the user device ([0049] “Once the appropriate varying proximity discount into Wolinsky’s proximity discount. Both Wolinsky and Starr motivate the combination. Wolinsky states [0234], “the principles of the present invention may provide an alternative set of deals to the shopper when accessing the retail store (when not shopping in-store) deals via the personal mall. In some cases, the deals being offered may be better due to any of the bidders adding additional discounts to try and motivate the potential shopper to visit a particular retail outlet.” Similar to Wolinsky, Starr’s disclosure states [0006], “The discount is meant to entice the customer to travel to the merchant's physical location and make purchases. The farther the customer must travel, the greater the discount the merchant provides.” One of ordinary skill in the art would have been motivated to modify Wolinsky to include a varying proximity, as taught by Starr, to achieve the claimed invention with a reasonable expectation of success. The Examiner further notes that Applicant has disclosed a similar motivation [0059], “If the user is still very far away from the real-world environment, the offline price may be reduced substantially to counter a disincentive of making a long trip in order to purchase the item.” 
	While Wolinsky discloses detecting a user in an environment, they fail to disclose detection with a biometric sensor. Chandrasekaran discloses the following:
	detecting the presence of the user device within the real-world environment, 	the detecting the presence of the user device including:  	detecting, with a biometric sensor, user data associated with a user of the user device ([0163] FIG. 2, in authenticating the user with the user data ([0169] each time the camera module 132 detects the presence of one or more faces in the video feed, the camera module 132 extracts a frame of the video feed comprising one or more facial images of one or more corresponding detected faces and creates facial templates based on the extracted one or more facial images. In this example, the merchant point of sale device 130 stores facial templates in the log of facial templates of current customers as they are generated. In this example, as the camera module 132 or the merchant point of sale device 130 generates a subsequent facial templates, the merchant point of sale device 130 determines whether the generated subsequent facial template is similar to within a threshold compared to any of the facial templates already stored in the log of facial templates of current customers  [0172] block 1160, the merchant point of sale device 130 compares the generated facial template from captured facial image to facial templates from the current customer log. [0173] block 1170, the merchant point of sale device 130 determines whether there is a match between the generated facial template and one of the facial templates from the current customer log); and
	validating a purchase transaction for the item based on the authentication of the user ([0174] If a facial template from the current customer log matches the generated facial template, the method 260 proceeds to block 290 in FIG. 2. For example, the merchant point of sale device 130 processes [completes] a transaction).	Wolinsky and Chandrasekaran are analogous references, as both references are directed toward completing transactions in a retail environment. Wolinsky discloses a system which offers deals to customers in effort to attract them to a retail store, a system allowing for the completion of a purchase request for a reduced-price item upon presentation of shopper identification. Chandrasekaran discloses a system for hands-free transactions after shopper identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chandrasekaran into Wolinsky. Wolinsky discloses presenting “aggregate deal indicia” at the time of purchase which includes a mobile ID, shopper name, loyalty card 
	While Wolinsky, Starr, and Chandrasekaran disclose a biometric sensor, they fail to disclose a biometric sensor that is separate from the user device. Rosas-Maxemin discloses the following:
	detecting, with a biometric sensor that is a device different from [a] user device, the biometric sensor being located at [a] real-world environment, user data associated with a user of the user device ([0060] “the instructions executed cause wireless media device 306 to prompt a pass to be added to the first software application, such as APPLE WALLET. Once the pass is added, wireless media device may be presented with an option to download a second software application, such as a parking application (e.g., PIED PARKER). In some examples, the second software application may already be installed on wireless media device 306 and deliver a notification to the user prompting them to save a new pass to their device or open an existing one. In some examples, at the entrance to the parking lot there is a kiosk or other fixed device that uses a short-range wireless technology, such as near-field communication (NFC), BLUETOOTH low energy (BLE) and/or the like, which, when in proximity or direct contact with wireless media device 306, causes wireless media device 306 to prompt a pass to be added via the first software application. In some examples, the fixed device includes an NFC reader, RFID tag reader, a facial recognition device, retina scanner, a fingerprint reader, barcode scanner, and/or the like and/or combinations thereof.”)	automatically completing [a] purchase transaction for the item based on the authentication of the user and communicated [data] without manual operation of the user device. ([0061] “In some embodiments, the pass may be added when an identifier associated with wireless communication device 302 is recognized. In some examples, the pass is mapped to a unique identifier of wireless communication device 302 and the coded image, and the pass is only added when the unique identifiers match. Requiring a matching of the two identifiers may function as a method of verification that wireless media device 306 is physically present in the geographic area 304, and wireless media device 306 is not simply acquiring a pass through the capturing of the image including the coded image. In other words, the verification is dual factored: one factor being the unique identifier associated with the captured image and the other from the unique identifier sent by wireless communication device 302.” the search request being completed with little to no input from the operator, such as requesting confirmation of payment from the operator.”)	Rosas-Maxemin is analogous to the additional art of record because all relate to detecting a user in a real-world environment and utilizing at least one sensor in order to detect, authenticate, or expedite a transaction process. While Chandrasekaran discloses a facial recognition sensor, they fail to disclose a facial recognition sensor that is separate from the user device. Rosas-Maxemin discloses a parking system wherein a fixed sensor may be utilized to communicate with a user device, the fixed sensor capable of utilizing facial recognition to authenticate the user and complete a purchase transaction without manual operation of a user device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rosas-Maxemin into Chandrasekaran. Rosas-Maxemin motivates the combination, as they disclose [0042], “[0042] Such intelligent parking systems increase efficiency with respect to parking, reduce traffic, reduce accidents, diminish or eliminate the need for vehicle operator (i.e., user) input, more accurately predict parking needs, increase security, and lead to faster processing of parking transactions”. One of ordinary skill in the art could have reasonably applied Rosas-Maxemin’s facial recognition and automatic transaction completion and applied it to a retail environment, as increased efficiency and eliminating the need for user input are benefits that are not exclusive to a parking embodiment. 
	As per claim 3, Wolinsky, Starr, Chandrasekaran, and Rosas-Maxemin disclose the method of claim 1, and Wolinsky also discloses the following:
reduced price items ([0088] the tags 104 outside the doors of the retail environment are shown in addition to having a tag 106 just inside the door of the retail environment 100 is also available to shoppers as they enter the doors of the retail environment 100. These tags 104 and 106, if accessed or utilized by shoppers with mobile devices, may cause the mobile devices to access a mobile web page that, in response to an indicia stored by the tag may include product advertisements for deals, that are currently available, i.e. reduced prices items, within the retail environment 100)
	While Wolinsky discloses reduced priced items and completing transactions, they fail to disclose security features such as facial and voice recognition. However, Chandrasekaran discloses the following:
	wherein the biometric sensor detects the user data associated with the user by facial recognition ([0169] each time the camera module 132 detects the presence of one or more faces in the video feed, the camera module 132 extracts a frame of the video feed comprising one or more facial images of one or more corresponding detected faces and creates facial templates based on the extracted one or more facial images) and the method further includes:	storing a first user identification associated with the user data based on the facial recognition ([0163] FIG. 2, in block 260, the merchant point of sale device 130 [biometric sensor] identifies the user 101 via facial recognition [0171] block 1150, the merchant point of sale device 130 retrieves facial templates from the current customer log. For example, the current customer log comprises facial templates [user data] received from the account management system 160 corresponding to all current users 101 whose associated user computing devices 110 [user device] are located within a network distance of a merchant beacon device 120) [0169] In this example, the merchant point of sale device 130 stores facial templates in the log of facial templates of current customers as they are generated); 	capturing second user data with a second biometric data sensor by capturing speech data based on identified spoken communication ([0028] the user transmits an audio recording of himself [speech data] to the account management system to establish an audio template [speech data] associated with the user account [0029] the user submits an audio recording to the merchant POS device, which identifies the user based on comparing the received audio recording against audio templates for users [0116] In another example, the payment application 113 directs the user 101 to capture an audio recording to establish a voice password that can be used in hands-; 	extracting from or identifying in the speech data: 	data relating to a purchase request ([0114] In block 610 , the payment application 113 displays a request for the user 101 to capture an audio recording of the user's 101 voice via the user computing device 110 . In an example, the payment application 113 displays the request via the user interface 115. In an example, the user interface 115 may display a request that reads, “to enable hands free transactions [purchase requests] we need recording of your voice. Would you like submit an audio recording now? ” In this example, the user 101 may select an option to submit a live audio recording [0115] In block 620, the user 101 selects an option to capture an audio recording. For example, the user 101 actuates an object on the user interface 115 that reads, "yes, I would like to submit an audio recording now.” [0116] In block 630, the payment application 113 activates an audio module (not depicted) on the user computing device 110 and the user 101 captures an audio of the user's 101 voice. In an example, the user computing device user interface 115 may display guidelines received from the account management system 160 to aid the user 101 in submitting an audio recording. For example, the payment application 113 may display directions for the user 101 to record the user's 101 voice saying the user's 101 name. In another example, the payment application 113 directs the user 101 to capture an audio recording to establish a voice password [data relating to a purchase request] that can be used in hands-free transactions of the user 101. In ; and 	conversational data unrelated to the purchase request, and comparing the conversational data against a voiceprint of the user to assist in the user authentication ([0114] In block 610, the payment application 113 displays a request for the user 101 to capture an audio recording of the user's 101 voice via the user computing device 110. In an example, the payment application 113 displays the request via the user interface 115. In an example, the user interface 115 may display a request that reads, “to enable hands free transactions, we need recording of your voice. Would you like submit an audio recording now? ” In this example, the user 101 may select an option to submit a live audio recording [conversational data unrelated to the purchase request], or may otherwise select a pre-recorded audio recording of the user 101 stored on the user computing device 110. [0118] In block 650, the account management system 160 creates an audio template [voiceprint] associated with the user's 101 voice based on the received audio [conversational data], of the voice of the user. [0029] the user submits an audio recording to the merchant POS device, which identifies the user based on comparing the received audio recording against audio templates for users).	Wolinsky and Chandrasekaran are analogous references, as both references are directed toward completing transactions in a retail environment. Wolinsky discloses a system which offers deals to customers in effort to attract them to a retail store, a system allowing for the completion of a purchase request for a reduced-price item upon presentation of shopper identification. Chandrasekaran discloses a system for hands-free transactions after shopper identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chandrasekaran into Wolinsky. Wolinsky discloses presenting “aggregate deal indicia” at the time of purchase which includes a mobile ID, shopper name, loyalty card number, or any other information associated with the shopper. Chandrasekaran is an obvious improvement to the system, as they also disclose presenting shopper identification at the time of purchase, however in a hands-free manner.    

	As per claim 4, Wolinsky, Starr, Chandrasekaran, and Rosas-Maxemin disclose the method of claim 3, however Wolinsky fails to disclose speech data. Chandrasekaran discloses the following:
	extracting from, or identifying in, the speech data an authorization from the user to complete the purchase transaction without manual operation of the user device ([FIG. 2; and related text] shows a process 200 for conducting a hands-free transaction. Process 200 shows identifying a user via voice recognition 270 and processing a transaction based on the voice recognition [FIG. 12; and related text] shows, in detail, the step 270 in which a user is prompted to record audio to compare against the user’s audio template, or voiceprint. If the received audio is a match to the audio template, the system moves on to processing the transaction 290 [FIG. 14; and related text] in which an authorization request is generated based on the match).	Wolinsky and Chandrasekaran are analogous references, as both references are directed toward completing transactions in a retail environment. Wolinsky discloses a system which offers deals to customers in effort to attract them to a retail store, a system allowing for the completion of a purchase request for a reduced-price item upon presentation of shopper identification. Chandrasekaran discloses a system for hands-free transactions after shopper identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chandrasekaran into Wolinsky. Wolinsky discloses presenting “aggregate deal indicia” at the time of purchase which includes a mobile ID, shopper name, loyalty card number, or any other information associated with the shopper. Chandrasekaran is an obvious improvement to the system, as they also disclose presenting shopper identification at the time of purchase, however in a hands-free manner.
	As per claim 6, Wolinsky discloses a system comprising:
	at least one processor ([0150], [0199], [Claim 12]); and 	a memory storing instructions ([0118], [0150], [Claim 12]) that, when executed by the at least one processor, cause the classification system to perform operations comprising, at least: 	listing items for sale, at online prices, in an online publication system ([0075] FIG. 42C … user interface for a retailer to establish product information of a product available for sale within a retail store [0220] the user providing a real-world environment and including a display, at offline prices, of physically retrievable items available for immediate purchase and possession, at least some of the physically retrievable items corresponding to the items listed for sale in the online publication system ([0074] FIG. 42B … list of products that are available or potentially available in the retail store [0086] FIG. 1A an illustrative retail environment 100 [a real-world environment], in which the principles for the present invention may be utilized [0088] tags 104 outside the doors of the retail environment are shown in addition to having a tag 106 just inside the door of the retail environment 100 is also available to shoppers as they enter the doors of the retail environment 100. These tags 104 and 106, if accessed or utilized by shoppers with mobile devices, may cause the mobile devices to access a mobile web page that, in response to an indicia stored by the tag may include product [physically retrievable items] advertisements for deals [offline prices], that are currently available [for immediate purchase and possession], within the retail environment 100. See also [0136], [FIG. 10]); 	detecting a proximity or location of a user device relative to the real-world environment ([0086] Outside of an entryway 102 of the retail environment 100, two tags 104a and 104b (collectively 104) that may be utilized by a user of a mobile device capable of executing a mobile browser or application are provided. The number and location of tags may vary. [0137] after the shopper registers or ‘taps' into a retail environment either via the entryway tags or other tags located within the retail environment, the shopper may view deals that are local or in near proximity to the shopper's current location (e.g., within the same mall, strip mall, within 2 blocks, within 1 mile, any other local distance based on density of retail environments at a current location of the shopper, or selectable by the shopper)); 	applying a reduction to an offline price of an item in proportion to the detected proximity or location of the user device relative to the real-world environment, the applied reduction reducing the offline price to a price lower than the online price for the corresponding online item listed for sale in the online publication system ([0234] Alternatively, because the deals provided by an entryway "tap-in” may be intentionally limited to actual in-store shoppers, the principles of the present invention may provide an alternative set of deals to the shopper when accessing the retail store (when not shopping in-store) deals via the personal mall. In some cases, the deals being offered may be better due to any of the bidders adding additional discounts to try and motivate communicating the reduced offline price of the item to the user device ([0086] The tags 104 may include indicia that, when interpreted by the mobile device, may cause the mobile device to connect to a particular URI endpoint or upload particular parameters to a server that, in response, causes advertisements and other information to be downloaded to the mobile device of the shopper [0235] the system may post different deals [communicating the reduced offline price], to a main page list than were presented to the shopper prior to "tapping in' in response to the shopper tapping into an entryway tag causing the system to re-bid the audience delivery auction enabling other advertisers seeking to reach a particular audience in a particular retail location, that have not already been selected by the user(shopper), to be viewable); 	detecting a presence of the user device within the real-world environment ([0089] In an addition to the tags 104 and 106 positioned at the entryway 102 of the retail environment 100, other tags 108a-108m (collectively 108) may be positioned throughout the retail environment 100 that are associated with isles, categories, departments, or otherwise within the retail environment 100. Each of these tags 108 may also include indicia that are associated with URI endpoints that deliver ranked lists of product advertisements within those particular isles, departments, or otherwise in a same or similar manner as the advertisements that are associated with the tags at the entry way 102 of the retail environment 100), 	the detecting the presence of the user device including:  	detecting, with a sensor, user data associated with a user of the user device ([0176] At step 1610, a URL may be stored with a location at which the tag 1602 [sensor] is to be positioned representative of the URL at step 1612. In response to the mobile device 1604 reading or imaging a physical tag inclusive of an indicia 1602, the mobile device 1604 may request a URI endpoint (or communicate data for requesting data to be delivered via a authenticating the user with the user data ([0182] The generation of the deals indicia at step 1632 may be performed in a variety of ways and also created in a manner that avoids fraud and is limited to a single use by the shopper. For example, the deals indicia may be inclusive of a particular mobile ID, shopper identifier, payment system identifier, timestamp, retail store location, encryption code with a public and/or private encryption key, or any other technique that limits the ability for the shopper to re-use or share the discount indicia with other shoppers who may take an image of the indicia on their mobile device, reuse the indicia by giving the mobile device to another shopper, or attempt to perform any other fraudulent use of the mobile indicia); and
	validating and completing a purchase transaction for the item based on the authentication of the user and the communicated reduced price ([0181] the POS system may discriminate the actual goods purchased and apply the deals at step 1638 from any of the ad delivery network, retailers, marketer, advertiser, etc., to only the products being purchased. In one embodiment, the POS system may read all the deals prior to the scanning of the goods, and apply the deals at step 1638 as the POS terminal is recording the product purchases. [0198] The aggregate deal indicia may include a date that the aggregate deal indicia was created, time that the indicia was created, mobile ID of the mobile device, shopper name, loyalty card number, or any other information associated with the shopper and/or location in which the shopper is currently located… The indicia 2202 may additionally or alternatively be a coded signal that is communicated to a POS of a retailer or other entity that may apply selected discounts to goods purchased. [0199] point-of sale 2300 configured to read an aggregate deal indicia 2302 displayed on a mobile device 2304 during a checkout process is shown. The point-of-sale 2300 may include a 
	While Wolinsky discloses reducing an offline price, they fail to disclose a varying reduction relative to proximity of the user device. Starr discloses the following:
	providing a real-world environment and including a display, at offline prices, of physically retrievable items available for immediate purchase and possession ([0026] “The exemplary embodiments describe methods, systems, and products for providing a discount to a wireless device. These discounts, however, are based on demographics and on geographic location. These discounts vary according to the demographics of the recipient and according to the distance from a reference location. A merchant, for example, may wish to offer discounts to demographically-targeted customers who must travel to the merchant's physical location”); 	detecting a proximity or location of a user device relative to the real-world environment ([0027] “The discount module 20 operates within any computer system, such as a computer server 24. The discount module 20 issues a location query 26 to determine the location of the wireless device 22. The discount module 20 then receives a location response 28, and the location response 28 includes information that represents the location of the wireless device 22. The location response 28 may represent the current location of the wireless device 10, or the location response 28 may represent a recent location of the wireless device 10.”); 	applying a reduction to an offline price of an item in proportion to the detected proximity or location of the user device relative to the real-world environment, the reduction to the ofl1ine price varying based on the proximity or location of the user device relative to the real-world environment ([0029] “The discount module 20 receives the location response 28 via the communications network 30. The location response 28 includes information that represents the location of the wireless device 22. The location response 28 may represent the current or a recent location of the wireless device 10. Once the location of the wireless device 22 is known, the discount module 20 then uses the location to retrieve the appropriate discount 36. The discount 36 is at least partly based on the location, such that the discount 36 increases as a distance from a reference location increases. When the reference location represents a merchant's physical location (e.g., a grocery store, a retailer's store, a movie cinema, etc.), the merchant provides the discount 36 based on the distance between the wireless device 22 and the merchant's physical location. As the wireless device 22 travels further from the reference location (e.g., communicating the reduced offline price of the item to the user device ([0049] “Once the appropriate discount is retrieved, the discount module 20 then communicates that discount 56 to the customer. The discount module 20 addresses a communication 58 to the customer. The communication 58 contains the retrieved discount. The communication 58 may be an email, a text message, an instant message, a telephone call, and/or an Internet Protocol telephone call.”). 	Wolinsky and Starr are analogous references, as both disclose methods of reducing an offline price based on a user device location. Wolinsky discloses an embodiment in which a user may be presented with a higher discount when they are not in close proximity to the retail store. However, Wolinsky only discloses two “tiers” of discounts, in the store and outside of the store, and does not disclose a varying price reduction based on distance. Starr discloses a similar embodiment, wherein a user may be presented with a more attractive discount if they are further away from the store. The offered discount is proportionate to the distance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Starr’s varying proximity discount into Wolinsky’s proximity discount. Both Wolinsky and Starr motivate the combination. Wolinsky states [0234], “the principles of the present invention may provide an alternative set of deals to the shopper when accessing the retail store (when not shopping in-store) deals via the personal mall. In some cases, the deals being offered may be better due to any of the bidders adding additional discounts to try and motivate the potential shopper to visit a particular retail outlet.” Similar to Wolinsky, Starr’s disclosure states [0006], “The discount is meant to entice the customer to travel to the merchant's physical location and make purchases. The farther the customer must travel, the greater the discount the merchant provides.” One of ordinary skill in the art would have been motivated to modify Wolinsky to include a varying proximity, as taught by Starr, to achieve the claimed invention with a reasonable expectation of success. The Examiner further notes that Applicant has disclosed a similar motivation [0059], “If the user is still very far away from the real-world environment, the offline price may be reduced substantially to counter a disincentive of making a long trip in order to purchase the item.”

	detecting the presence of the user device within the real-world environment, 	the detecting the presence of the user device including:  	detecting, with a biometric sensor, user data associated with a user of the user device ([0163] FIG. 2, in block 260, the merchant point of sale device 130 [biometric sensor] identifies the user 101 via facial recognition [0171] block 1150, the merchant point of sale device 130 retrieves facial templates from the current customer log. For example, the current customer log comprises facial templates [user data] received from the account management system 160 corresponding to all current users 101 whose associated user computing devices 110 [user device] are located within a network distance of a merchant beacon device 120); and	authenticating the user with the user data ([0169] each time the camera module 132 detects the presence of one or more faces in the video feed, the camera module 132 extracts a frame of the video feed comprising one or more facial images of one or more corresponding detected faces and creates facial templates based on the extracted one or more facial images. In this example, the merchant point of sale device 130 stores facial templates in the log of facial templates of current customers as they are generated. In this example, as the camera module 132 or the merchant point of sale device 130 generates a subsequent facial templates, the merchant point of sale device 130 determines whether the generated subsequent facial template is similar to within a threshold compared to any of the facial templates already stored in the log of facial templates of current customers  [0172] block 1160, the merchant point of sale device 130 compares the generated facial template from captured facial image to facial templates from the current customer log. [0173] block 1170, the merchant point of sale device 130 determines whether there is a match between the generated facial template and one of the facial templates from the current customer log); and
	validating and completing a purchase transaction for the item based on the authentication of the user ([0174] If a facial template from the current customer log matches the generated facial template, the method 260 proceeds to block 290 in FIG. 2. For example, the merchant point of sale device 130 processes [completes] a transaction).	Wolinsky and Chandrasekaran are analogous references, as both references are directed toward 
	While Wolinsky, Starr, and Chandrasekaran disclose a biometric sensor, they fail to disclose a biometric sensor that is separate from the user device. Rosas-Maxemin discloses the following:
	detecting, with a biometric sensor that is a device different from [a] user device, the biometric sensor being located at [a] real-world environment, user data associated with a user of the user device ([0060] “the instructions executed cause wireless media device 306 to prompt a pass to be added to the first software application, such as APPLE WALLET. Once the pass is added, wireless media device may be presented with an option to download a second software application, such as a parking application (e.g., PIED PARKER). In some examples, the second software application may already be installed on wireless media device 306 and deliver a notification to the user prompting them to save a new pass to their device or open an existing one. In some examples, at the entrance to the parking lot there is a kiosk or other fixed device that uses a short-range wireless technology, such as near-field communication (NFC), BLUETOOTH low energy (BLE) and/or the like, which, when in proximity or direct contact with wireless media device 306, causes wireless media device 306 to prompt a pass to be added via the first software application. In some examples, the fixed device includes an NFC reader, RFID tag reader, a facial recognition device, retina scanner, a fingerprint reader, barcode scanner, and/or the like and/or combinations thereof.”)	automatically completing [a] purchase transaction for the item based on the authentication of the user and communicated [data] without manual operation of the user device. ([0061] “In some embodiments, the pass may be added when an identifier associated with wireless communication device 302 is recognized. In some the search request being completed with little to no input from the operator, such as requesting confirmation of payment from the operator.”)	Rosas-Maxemin is analogous to the additional art of record because all relate to detecting a user in a real-world environment and utilizing at least one sensor in order to detect, authenticate, or expedite a transaction process. While Chandrasekaran discloses a facial recognition sensor, they fail to disclose a facial recognition sensor that is separate from the user device. Rosas-Maxemin discloses a parking system wherein a fixed sensor may be utilized to communicate with a user device, the fixed sensor capable of utilizing facial recognition to authenticate the user and complete a purchase transaction without manual operation of a user device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rosas-Maxemin into Chandrasekaran. Rosas-Maxemin motivates the combination, as they disclose [0042], “[0042] Such intelligent parking systems increase efficiency with respect to parking, reduce traffic, reduce accidents, diminish or eliminate the need for vehicle operator (i.e., user) input, more accurately predict parking needs, 
	As per claim 8, Wolinsky, Starr, Chandrasekaran, and Rosas-Maxemin disclose the system of claim 6, and Wolinsky also discloses the following:
	reduced price items ([0088] the tags 104 outside the doors of the retail environment are shown in addition to having a tag 106 just inside the door of the retail environment 100 is also available to shoppers as they enter the doors of the retail environment 100. These tags 104 and 106, if accessed or utilized by shoppers with mobile devices, may cause the mobile devices to access a mobile web page that, in response to an indicia stored by the tag may include product advertisements for deals, that are currently available, i.e. reduced priced items, within the retail environment 100)
	While Wolinsky discloses reduced priced items and completing transactions, they fail to disclose security features such as facial and voice recognition. However, Chandrasekaran discloses the following:
	wherein the biometric sensor detects the user data associated with the user by facial recognition ([0169] each time the camera module 132 detects the presence of one or more faces in the video feed, the camera module 132 extracts a frame of the video feed comprising one or more facial images of one or more corresponding detected faces and creates facial templates based on the extracted one or more facial images) and the method further includes:	storing a first user identification associated with the user data based on the facial recognition ([0163] FIG. 2, in block 260, the merchant point of sale device 130 [biometric sensor] identifies the user 101 via facial recognition [0171] block 1150, the merchant point of sale device 130 retrieves facial templates from the current customer log. For example, the current customer log comprises facial templates [user data] received from the account management system 160 corresponding to all current users 101 whose associated user computing devices 110 [user device] are located within a network distance of a merchant beacon device 120) [0169] In this example, the merchant point of sale device 130 stores facial templates in the log of facial templates of current customers as they are generated); capturing second user data with a second biometric data sensor by capturing speech data based on identified spoken communication ([0028] the user transmits an audio recording of himself [speech data] to the account management system to establish an audio template [speech data] associated with the user account [0029] the user submits an audio recording to the merchant POS device, which identifies the user based on comparing the received audio recording against audio templates for users [0116] In another example, the payment application 113 directs the user 101 to capture an audio recording to establish a voice password that can be used in hands-free transactions of the user 101 [0178] it may be necessary to identify a user 101 via voice recognition because the merchant point of sale device 130 is not able to identify the user 101 based on facial recognition. For example, the merchant camera module 132 may be unable to extract an adequate facial image of the user 101 from the video feed to generate a facial template. In another example, the merchant point of sale device 130 is unable to find a match for the facial template of the user 101 in the current customer log. In yet another example, the merchant point of sale device 130 identifies a matching user 101 facial template in the current customer log, however, the identified user 101 facial template is assigned to two adjacent merchant POS devices 130. In this example, the user 101 may have to identify himself via voice recognition at the POS device 130 at which the user 101 initiates the transaction [0183] In block 1250, the merchant system point of sale device 130 records a voice input of the user 101. For example , the merchant POS device operator 102 may actuate an object on the user interface 135 to activate an audio module 131 [second biometric data sensor] to receive an audio input of the user 101); 	extracting from or identifying in the speech data: 	data relating to a purchase request ([0114] In block 610 , the payment application 113 displays a request for the user 101 to capture an audio recording of the user's 101 voice via the user computing device 110 . In an example, the payment application 113 displays the request via the user interface 115. In an example, the user interface 115 may display a request that reads, “to enable hands free transactions [purchase requests] we need recording of your voice. Would you like submit an audio recording now? ” In this example, the user 101 may select an option to submit a live audio recording [0115] In block 620, the user 101 selects an option to capture an audio recording. For example, the user 101 actuates an object on the user interface 115 that reads, "yes, I would like to submit an audio recording now.” [0116] In block 630, the payment application 113 activates an audio module (not ; and 	conversational data unrelated to the purchase request, and comparing the conversational data against a voiceprint of the user to assist in the user authentication ([0114] In block 610, the payment application 113 displays a request for the user 101 to capture an audio recording of the user's 101 voice via the user computing device 110. In an example, the payment application 113 displays the request via the user interface 115. In an example, the user interface 115 may display a request that reads, “to enable hands free transactions, we need recording of your voice. Would you like submit an audio recording now? ” In this example, the user 101 may select an option to submit a live audio recording [conversational data unrelated to the purchase request], or may otherwise select a pre-recorded audio recording of the user 101 stored on the user computing device 110. [0118] In block 650, the account management system 160 creates an audio template [voiceprint] associated with the user's 101 voice based on the received audio [conversational data], of the voice of the user. [0029] the user submits an audio recording to the merchant POS device, which identifies the user based on comparing the received audio recording against audio templates for users).	Wolinsky and Chandrasekaran are analogous references, as both references are directed toward completing transactions in a retail environment. Wolinsky discloses a system which offers deals to customers in effort to attract them to a retail store, a system allowing for the completion of a purchase request for a reduced-price item upon presentation of shopper identification. Chandrasekaran discloses a system for hands-free transactions after shopper identification. It would have been obvious to one of ordinary skill in the art before the 
	Rosas-Maxemin further discloses a biometric device that is separate from the user device ([0060]-[0062]), as recited in claim 1.	
	As per claim 9, Wolinsky, Starr, Chandrasekaran, and Rosas-Maxemin disclose the system of claim 8, however Wolinsky fails to disclose speech data. Chandrasekaran discloses the following:
	extracting from, or identifying in, the speech data an authorization from the user to complete the purchase transaction without manual operation of the user device ([FIG. 2; and related text] shows a process 200 for conducting a hands-free transaction. Process 200 shows identifying a user via voice recognition 270 and processing a transaction based on the voice recognition [FIG. 12; and related text] shows, in detail, the step 270 in which a user is prompted to record audio to compare against the user’s audio template, or voiceprint. If the received audio is a match to the audio template, the system moves on to processing the transaction 290 [FIG. 14; and related text] in which an authorization request is generated based on the match).	Wolinsky and Chandrasekaran are analogous references, as both references are directed toward completing transactions in a retail environment. Wolinsky discloses a system which offers deals to customers in effort to attract them to a retail store, a system allowing for the completion of a purchase request for a reduced-price item upon presentation of shopper identification. Chandrasekaran discloses a system for hands-free transactions after shopper identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chandrasekaran into Wolinsky. Wolinsky discloses presenting “aggregate deal indicia” at the time of purchase which includes a mobile ID, shopper name, loyalty card number, or any other information associated with the shopper. Chandrasekaran is an obvious improvement to the system, as they also disclose presenting shopper identification at the time of purchase, however in a hands-free manner.
As per claim 11, Wolinsky discloses a machine-readable medium containing instructions which, when read by a machine, cause the machine to perform operations comprising, at least:
	listing items for sale, at online prices, in an online publication system ([0075] FIG. 42C … user interface for a retailer to establish product information of a product available for sale within a retail store [0220] the user interface 4200c may include a regular price field [online price]); 	providing a real-world environment and including a display, at offline prices, of physically retrievable items available for immediate purchase and possession, at least some of the physically retrievable items corresponding to the items listed for sale in the online publication system ([0074] FIG. 42B … list of products that are available or potentially available in the retail store [0086] FIG. 1A an illustrative retail environment 100 [a real-world environment], in which the principles for the present invention may be utilized [0088] tags 104 outside the doors of the retail environment are shown in addition to having a tag 106 just inside the door of the retail environment 100 is also available to shoppers as they enter the doors of the retail environment 100. These tags 104 and 106, if accessed or utilized by shoppers with mobile devices, may cause the mobile devices to access a mobile web page that, in response to an indicia stored by the tag may include product [physically retrievable items] advertisements for deals [offline prices], that are currently available [for immediate purchase and possession], within the retail environment 100. See also [0136], [FIG. 10]); 	detecting a proximity or location of a user device relative to the real-world environment ([0086] Outside of an entryway 102 of the retail environment 100, two tags 104a and 104b (collectively 104) that may be utilized by a user of a mobile device capable of executing a mobile browser or application are provided. The number and location of tags may vary. [0137] after the shopper registers or ‘taps' into a retail environment either via the entryway tags or other tags located within the retail environment, the shopper may view deals that are local or in near proximity to the shopper's current location (e.g., within the same mall, strip mall, within 2 blocks, within 1 mile, any other local distance based on density of retail environments at a current location of the shopper, or selectable by the shopper)); 	applying a reduction to an offline price of an item in proportion to the detected proximity or location of the user device relative to the real-world environment, the applied reduction reducing the offline price to a price lower than the online price for the corresponding online item listed for sale in the online publication system ([0234] Alternatively, because the deals provided by an entryway "tap-in” may be intentionally limited to actual in-store shoppers, the principles of the present invention may provide an alternative set of deals to the shopper when accessing the retail store (when not shopping in-store) deals via the personal mall. In some cases, the deals being offered may be better due to any of the bidders adding additional discounts to try and motivate the potential shopper to visit a particular retail outlet [an offline price lower than an online price]. Alternatively, to motivate the potential shopper to use the system when at the retail store, the deals may be less attractive when the shopper is not in a retail store [price proportional to detected location]. [0235] Alternatively, other advertisers may desire to show their ads to shoppers who have pre-selected deals [offline price], and offer higher discounts [applying a reduction to an offline price] for product trial or otherwise encourage the shopper to purchase a competing product of which the shopper has provided an indication of interest to purchase a certain type of product during the shopping trip); 	communicating the reduced offline price of the item to the user device ([0086] The tags 104 may include indicia that, when interpreted by the mobile device, may cause the mobile device to connect to a particular URI endpoint or upload particular parameters to a server that, in response, causes advertisements and other information to be downloaded to the mobile device of the shopper [0235] the system may post different deals [communicating the reduced offline price], to a main page list than were presented to the shopper prior to "tapping in' in response to the shopper tapping into an entryway tag causing the system to re-bid the audience delivery auction enabling other advertisers seeking to reach a particular audience in a particular retail location, that have not already been selected by the user(shopper), to be viewable); 	detecting the presence of the user device within the real-world environment ([0089] In an addition to the tags 104 and 106 positioned at the entryway 102 of the retail environment 100, other tags 108a-108m (collectively 108) may be positioned throughout the retail environment 100 that are associated with isles, categories, departments, or otherwise within the retail environment 100. Each of these tags 108 may also include indicia that are associated with URI endpoints that deliver ranked lists of product advertisements within those particular isles, departments, or otherwise in a same or similar manner as the advertisements that are associated with the tags at the entry way 102 of the retail environment 100), 	the detecting a presence of the user device including:  	detecting, with a sensor, user data associated with a user of the user device ([0176] At step 1610, a URL may be stored with a location at which the tag 1602 [sensor] is to be positioned representative of the URL at step 1612. In response to the mobile device 1604 reading or imaging a physical tag inclusive of an indicia 1602, the mobile device 1604 may request a URI endpoint (or communicate data for requesting data to be delivered via a mobile app) at step 1614, where the URI endpoint is associated with a particular physical location, such as a particular store, street address, or otherwise of a physical retail location or retail environment. [0177] The information that may be communicated to the ad network server may include a request with the URI, where the URI may include location information of the physical tag (e.g., retailer name, store number, department name, aisle number, city, address, Zip code, etc.). Additional information, such as a mobile identifier or ID (MID), telephone number, email address, or any other identifier, may be communicated along with the URI. The MID may be communicated at step 1616 as part of the URI communication or through communication network and protocols. In one embodiment, preferences, demographics, or other information may be communicated to the ad network manager server from the mobile device 1604) 	authenticating the user with the user data ([0182] The generation of the deals indicia at step 1632 may be performed in a variety of ways and also created in a manner that avoids fraud and is limited to a single use by the shopper. For example, the deals indicia may be inclusive of a particular mobile ID, shopper identifier, payment system identifier, timestamp, retail store location, encryption code with a public and/or private encryption key, or any other technique that limits the ability for the shopper to re-use or share the discount indicia with other shoppers who may take an image of the indicia on their mobile device, reuse the indicia by giving the mobile device to another shopper, or attempt to perform any other fraudulent use of the mobile indicia); and	validating and completing a purchase transaction for the item based on the authentication of the user ([0181] the POS system may discriminate the actual goods purchased and apply the deals at step 1638 from any of the ad delivery network, retailers, marketer, advertiser, etc., to only the products being purchased. In one embodiment, the POS system may read all the deals prior to the scanning of the goods, and apply the deals at step 1638 as the POS terminal is recording the product purchases. [0198] The aggregate deal indicia may include a date that the aggregate deal indicia was created, time that the indicia was created, mobile ID of the mobile device, shopper name, loyalty card number, or any other information associated with the shopper and/or location in 
	While Wolinsky discloses reducing an offline price, they fail to disclose a varying reduction relative to proximity of the user device. Starr discloses the following:
	providing a real-world environment and including a display, at offline prices, of physically retrievable items available for immediate purchase and possession ([0026] “The exemplary embodiments describe methods, systems, and products for providing a discount to a wireless device. These discounts, however, are based on demographics and on geographic location. These discounts vary according to the demographics of the recipient and according to the distance from a reference location. A merchant, for example, may wish to offer discounts to demographically-targeted customers who must travel to the merchant's physical location”); 	detecting a proximity or location of a user device relative to the real-world environment ([0027] “The discount module 20 operates within any computer system, such as a computer server 24. The discount module 20 issues a location query 26 to determine the location of the wireless device 22. The discount module 20 then receives a location response 28, and the location response 28 includes information that represents the location of the wireless device 22. The location response 28 may represent the current location of the wireless device 10, or the location response 28 may represent a recent location of the wireless device 10.”); 	applying a reduction to an offline price of an item in proportion to the detected proximity or location of the user device relative to the real-world environment, the reduction to the offline price varying based on the proximity or location of the user device relative to the real-world environment ([0029] “The discount module 20 receives the location response 28 via the communications network 30. The location response 28 includes information that represents the location of the wireless device 22. The location response 28 may represent the current or a recent location of the wireless device 10. Once the location of the wireless device 22 is known, the discount module 20 then uses the location to retrieve the appropriate discount 36. The discount 36 is at least communicating the reduced offline price of the item to the user device ([0049] “Once the appropriate discount is retrieved, the discount module 20 then communicates that discount 56 to the customer. The discount module 20 addresses a communication 58 to the customer. The communication 58 contains the retrieved discount. The communication 58 may be an email, a text message, an instant message, a telephone call, and/or an Internet Protocol telephone call.”). 	Wolinsky and Starr are analogous references, as both disclose methods of reducing an offline price based on a user device location. Wolinsky discloses an embodiment in which a user may be presented with a higher discount when they are not in close proximity to the retail store. However, Wolinsky only discloses two “tiers” of discounts, in the store and outside of the store, and does not disclose a varying price reduction based on distance. Starr discloses a similar embodiment, wherein a user may be presented with a more attractive discount if they are further away from the store. The offered discount is proportionate to the distance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Starr’s varying proximity discount into Wolinsky’s proximity discount. Both Wolinsky and Starr motivate the combination. Wolinsky states [0234], “the principles of the present invention may provide an alternative set of deals to the shopper when accessing the retail store (when not shopping in-store) deals via the personal mall. In some cases, the deals being offered may be better due to any of the bidders adding additional discounts to try and motivate the potential shopper to visit a particular retail outlet.” Similar to Wolinsky, Starr’s disclosure states [0006], “The discount is meant to entice the customer to travel to the merchant's physical location and make purchases. The farther the customer must travel, the greater the discount the merchant provides.” One of ordinary skill in the art would have been motivated to modify Wolinsky to include a varying proximity, as taught by Starr, to achieve the 
	While Wolinsky discloses detecting a user in an environment, they fail to disclose detection with a biometric sensor. Chandrasekaran discloses the following:
	detecting the presence of the user device within the real-world environment, 	the detecting the presence of the user device including:  	detecting, with a biometric sensor, user data associated with a user of the user device ([0163] FIG. 2, in block 260, the merchant point of sale device 130 [biometric sensor] identifies the user 101 via facial recognition [0171] block 1150, the merchant point of sale device 130 retrieves facial templates from the current customer log. For example, the current customer log comprises facial templates [user data] received from the account management system 160 corresponding to all current users 101 whose associated user computing devices 110 [user device] are located within a network distance of a merchant beacon device 120); and	authenticating the user with the user data ([0169] each time the camera module 132 detects the presence of one or more faces in the video feed, the camera module 132 extracts a frame of the video feed comprising one or more facial images of one or more corresponding detected faces and creates facial templates based on the extracted one or more facial images. In this example, the merchant point of sale device 130 stores facial templates in the log of facial templates of current customers as they are generated. In this example, as the camera module 132 or the merchant point of sale device 130 generates a subsequent facial templates, the merchant point of sale device 130 determines whether the generated subsequent facial template is similar to within a threshold compared to any of the facial templates already stored in the log of facial templates of current customers  [0172] block 1160, the merchant point of sale device 130 compares the generated facial template from captured facial image to facial templates from the current customer log. [0173] block 1170, the merchant point of sale device 130 determines whether there is a match between the generated facial template and one of the facial templates from the current customer log); and	validating and completing a purchase transaction for the item based on the authentication of the user and the communicated reduced price ([0174] If a facial template from the current customer log matches the 
	Wolinsky and Chandrasekaran are analogous references, as both references are directed toward completing transactions in a retail environment. Wolinsky discloses a system which offers deals to customers in effort to attract them to a retail store, a system allowing for the completion of a purchase request for a reduced-price item upon presentation of shopper identification. Chandrasekaran discloses a system for hands-free transactions after shopper identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chandrasekaran into Wolinsky. Wolinsky discloses presenting “aggregate deal indicia” at the time of purchase which includes a mobile ID, shopper name, loyalty card number, or any other information associated with the shopper. Chandrasekaran is an obvious improvement to the system, as they also disclose presenting shopper identification at the time of purchase, however in a hands-free manner.
“	While Wolinsky, Starr, and Chandrasekaran disclose a biometric sensor, they fail to disclose a biometric sensor that is separate from the user device. Rosas-Maxemin discloses the following:
	detecting, with a biometric sensor that is a device different from [a] user device, the biometric sensor being located at [a] real-world environment, user data associated with a user of the user device ([0060] “the instructions executed cause wireless media device 306 to prompt a pass to be added to the first software application, such as APPLE WALLET. Once the pass is added, wireless media device may be presented with an option to download a second software application, such as a parking application (e.g., PIED PARKER). In some examples, the second software application may already be installed on wireless media device 306 and deliver a notification to the user prompting them to save a new pass to their device or open an existing one. In some examples, at the entrance to the parking lot there is a kiosk or other fixed device that uses a short-range wireless technology, such as near-field communication (NFC), BLUETOOTH low energy (BLE) and/or the like, which, when in proximity or direct contact with wireless media device 306, causes wireless media device 306 to prompt a pass to be added via the first software application. In some examples, the fixed device includes an NFC reader, RFID tag reader, a facial recognition device, retina scanner, a fingerprint reader, barcode scanner, and/or the like and/or combinations thereof.”)automatically completing [a] purchase transaction for the item based on the authentication of the user and communicated [data] without manual operation of the user device. ([0061] “In some embodiments, the pass may be added when an identifier associated with wireless communication device 302 is recognized. In some examples, the pass is mapped to a unique identifier of wireless communication device 302 and the coded image, and the pass is only added when the unique identifiers match. Requiring a matching of the two identifiers may function as a method of verification that wireless media device 306 is physically present in the geographic area 304, and wireless media device 306 is not simply acquiring a pass through the capturing of the image including the coded image. In other words, the verification is dual factored: one factor being the unique identifier associated with the captured image and the other from the unique identifier sent by wireless communication device 302.” [0062] “Some advantages of disclosed embodiments include the ability of an operator of wireless media device 306 to have a pass prompted to be added to their phone, giving them the opportunity to wait until they park to download the second software application and/or transmit the search request. This allows for the operator to avoid having to complete the transaction while at the gate or while driving and looking for a parking space; the operator may simply wait until the operator is safely stopped to complete the transaction, which may result in reduced traffic, less accidents, simplification of user experience, and faster processing of transactions. In some examples, the operator of wireless media device 306 may cause the second software application to be downloaded and/or routed to content within the second software application using short-range wireless technology, such as NFC. In some examples, the wireless media device 306 in response to NFC proximity and/or contact, prepares a search request including payment information, the search request being completed with little to no input from the operator, such as requesting confirmation of payment from the operator.”)	Rosas-Maxemin is analogous to the additional art of record because all relate to detecting a user in a real-world environment and utilizing at least one sensor in order to detect, authenticate, or expedite a transaction process. While Chandrasekaran discloses a facial recognition sensor, they fail to disclose a facial recognition sensor that is separate from the user device. Rosas-Maxemin discloses a parking system wherein a fixed sensor may be utilized to communicate with a user device, the fixed sensor capable of utilizing facial recognition to authenticate the user and complete a purchase transaction without manual operation of a user device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine 
	As per claim 13, Wolinsky, Starr, Chandrasekaran, and Rosas-Maxemin disclose the medium of claim 11, and Wolinsky also discloses the following:
	reduced price items ([0088] the tags 104 outside the doors of the retail environment are shown in addition to having a tag 106 just inside the door of the retail environment 100 is also available to shoppers as they enter the doors of the retail environment 100. These tags 104 and 106, if accessed or utilized by shoppers with mobile devices, may cause the mobile devices to access a mobile web page that, in response to an indicia stored by the tag may include product advertisements for deals, that are currently available, i.e. reduced prices items, within the retail environment 100)
	While Wolinsky discloses reduced priced items and completing transactions, they fail to disclose security features such as facial and voice recognition. However, Chandrasekaran discloses the following:
	wherein the biometric sensor detects the user data associated with the user by facial recognition ([0169] each time the camera module 132 detects the presence of one or more faces in the video feed, the camera module 132 extracts a frame of the video feed comprising one or more facial images of one or more corresponding detected faces and creates facial templates based on the extracted one or more facial images) and the method further includes:	storing a first user identification associated with the user data based on the facial recognition ([0163] FIG. 2, in block 260, the merchant point of sale device 130 [biometric sensor] identifies the user 101 via facial recognition [0171] block 1150, the merchant point of sale device 130 retrieves facial templates from the current customer log. For example, the current customer log comprises facial templates [user data] received from the account management system 160 corresponding to all current users 101 whose associated user computing devices capturing second user data with a second biometric data sensor by capturing speech data based on identified spoken communication ([0028] the user transmits an audio recording of himself [speech data] to the account management system to establish an audio template [speech data] associated with the user account [0029] the user submits an audio recording to the merchant POS device, which identifies the user based on comparing the received audio recording against audio templates for users [0116] In another example, the payment application 113 directs the user 101 to capture an audio recording to establish a voice password that can be used in hands-free transactions of the user 101 [0178] it may be necessary to identify a user 101 via voice recognition because the merchant point of sale device 130 is not able to identify the user 101 based on facial recognition. For example, the merchant camera module 132 may be unable to extract an adequate facial image of the user 101 from the video feed to generate a facial template. In another example, the merchant point of sale device 130 is unable to find a match for the facial template of the user 101 in the current customer log. In yet another example, the merchant point of sale device 130 identifies a matching user 101 facial template in the current customer log, however, the identified user 101 facial template is assigned to two adjacent merchant POS devices 130. In this example, the user 101 may have to identify himself via voice recognition at the POS device 130 at which the user 101 initiates the transaction [0183] In block 1250, the merchant system point of sale device 130 records a voice input of the user 101. For example , the merchant POS device operator 102 may actuate an object on the user interface 135 to activate an audio module 131 [second biometric data sensor] to receive an audio input of the user 101); 	extracting from or identifying in the speech data: 	data relating to a purchase request ([0114] In block 610 , the payment application 113 displays a request for the user 101 to capture an audio recording of the user's 101 voice via the user computing device 110 . In an example, the payment application 113 displays the request via the user interface 115. In an example, the user interface 115 may display a request that reads, “to enable hands free transactions [purchase requests] we need recording of your voice. Would you like submit an audio recording now? ” In this example, the user 101 may select  and 	conversational data unrelated to the purchase request, and comparing the conversational data against a voiceprint of the user to assist in the user authentication ([0114] In block 610, the payment application 113 displays a request for the user 101 to capture an audio recording of the user's 101 voice via the user computing device 110. In an example, the payment application 113 displays the request via the user interface 115. In an example, the user interface 115 may display a request that reads, “to enable hands free transactions, we need recording of your voice. Would you like submit an audio recording now? ” In this example, the user 101 may select an option to submit a live audio recording [conversational data unrelated to the purchase request], or may otherwise select a pre-recorded audio recording of the user 101 stored on the user computing device 110. [0118] In block 650, the account management system 160 creates an audio template [voiceprint] associated with the user's 101 voice based on the received audio [conversational data], of the voice of the user. [0029] the user submits an audio recording to the merchant POS device, which identifies the user based on comparing the received audio recording against audio templates for users).	Wolinsky and Chandrasekaran are analogous references, as both references are directed toward completing transactions in a retail environment. Wolinsky discloses a system which offers deals to customers in 
	Rosas-Maxemin further discloses a biometric device that is separate from the user device ([0060]-[0062]), as recited in claim 1.	
	As per claim 14, Wolinsky, Starr, Chandrasekaran, and Rosas-Maxemin disclose the medium of claim 13, however Wolinsky fails to disclose speech data. However, Chandrasekaran discloses the following:
	extracting from, or identifying in, the speech data an authorization from the user to complete the purchase transaction without manual operation of the user device ([FIG. 2; and related text] shows a process 200 for conducting a hands-free transaction. Process 200 shows identifying a user via voice recognition 270 and processing a transaction based on the voice recognition [FIG. 12; and related text] shows, in detail, the step 270 in which a user is prompted to record audio to compare against the user’s audio template, or voiceprint. If the received audio is a match to the audio template, the system moves on to processing the transaction 290 [FIG. 14; and related text] in which an authorization request is generated based on the match).	Wolinsky and Chandrasekaran are analogous references, as both references are directed toward completing transactions in a retail environment. Wolinsky discloses a system which offers deals to customers in effort to attract them to a retail store, a system allowing for the completion of a purchase request for a reduced-price item upon presentation of shopper identification. Chandrasekaran discloses a system for hands-free transactions after shopper identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chandrasekaran into Wolinsky. Wolinsky discloses presenting “aggregate deal indicia” at the time of purchase which includes a mobile ID, shopper name, loyalty card number, or any other information associated with the shopper. Chandrasekaran is an obvious improvement to the .
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wolinsky, Starr, Chandrasekaran, Rosas-Maxemin, and further in view of Kibre et al. (US 2015/0243278), hereinafter Kibre.
	As per claims 5, 10, and 15, Wolinsky, Starr, Chandrasekaran, and Rosas-Maxemin disclose the method, system, and medium of claims 3, 9, and 14, respectively. Wolinsky fails to disclose conversational data, however Chandrasekaran also discloses the following:
	Updating conversational data to modify the voiceprint of the user ([0208] In certain examples, from block 1450, the method 290 proceeds to block 295 in FIG. 2. In certain other examples, the method 290 may end at block 1450. [0209] Returning to FIG. 2, in block 295, a user 101 updates an audio template associated with an account of the user 101. For example, the user 101 associated with the user 101 account, at a time after initially configuring an audio template, for the user account, may wish to update the audio template and response associated with the user account. In this example, the user 101 may update the audio template response at a time before an initial hands-free transaction or at a time after the initial transaction.)	Wolinsky and Chandrasekaran are analogous references, as both references are directed toward completing transactions in a retail environment. Wolinsky discloses a system which offers deals to customers in effort to attract them to a retail store, a system allowing for the completion of a purchase request for a reduced-price item upon presentation of shopper identification. Chandrasekaran discloses a system for hands-free transactions after shopper identification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chandrasekaran into Wolinsky. Wolinsky discloses presenting “aggregate deal indicia” at the time of purchase which includes a mobile ID, shopper name, loyalty card number, or any other information associated with the shopper. Chandrasekaran is an obvious improvement to the system, as they also disclose presenting shopper identification at the time of purchase, however in a hands-free manner.
	While Chandrasekaran discloses updating the audio template (voiceprint) from conversational data, they fail to explicitly state that this is in effort to improve the accuracy of voice recognition. However, Kibre discloses the following:
wherein the operations further comprise recycling the conversational data into a voice recognition component to improve an accuracy of the voiceprint of the user ([0039] An update operation 212 provides the accepted pronunciations selected by the aggregation and adjudication operation for use by the real-time speech, i.e. conversational data, recognition system to improve the recognition accuracy in future general recognition transactions (e.g., search engines or dictation systems) or in personalized recognition transactions (e.g., contact list matching) [0032] An aggregation adjudicator 138 is responsible for determining which, if any, matching pronunciations for the misrecognized word to accept. The aggregation adjudicator evaluates the set of re-recognition results and selects one or more matching pronunciations for use in the real-time speech recognition system. The aggregation adjudicator may simply select one or more of the most frequent matching pronunciations, for example, if those matching pronunciations are decisive winners. Where the best matching pronunciations are not clearly indicated by frequency, the aggregation adjudicator may analyze the matching pronunciations to identify the individual phonetic components appearing most frequently in the matching pronunciations for each written component (i.e., letter or letter group). A match between the individual phonetic components making up the top matching pronunciation and the most frequent individual phonetic components from all matching pronunciations provides an indication that the top matching pronunciation is the most correct pronunciation. This allows the aggregation adjudicator to accept the top matching pronunciation even if the top matching pronunciation is not a decisive winner by majority vote. The accepted pronunciations 140 are incorporated into the language model of the real-time speech recognition system, i.e. voice recognition component, to improve future recognition accuracy).	Chandrasekaran and Kibre are analogous references, as both are related to means of voice recognition. Chandrasekaran discloses a user that is able to update their voiceprint, however they fail to explicitly disclose that it is in effort to improve accuracy. Kibre discloses a system in which a voice recognition component is constantly storing voiceprint information, including unique pronunciation for a specific user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kibre into Chandrasekaran, as updating a voiceprint after some time motivates updating a voiceprint in order to improve accuracy. Doing so allows for a voice recognition system that has lower rates of error for a user through time. 
Response to Arguments
The amendments as filed with the Request for Reconsideration on November 23rd, 2021, including amendments to claims 1, 3, 4, 6, 8, 9, 11, 13, and 14 have been entered and are considered herein
In the response filed on November 23rd, 2021, Applicant’s amendments have been found to overcome the previous rejection under 35 U.S.C. 103. Specifically, the Examiner has found that neither Wolinsky, Starr, or Chandrasekaran disclose a biometric sensor that is a separate device from the user device. Therefore, the rejection has been withdrawn. However, upon further search and consideration, the Examiner has rejected claims 1, 3, 4, 6, 8, 9, 11, 13, and 14 under 35 U.S.C. 103 as being unpatentable over Wolinsky, Starr, Chandrasekaran, and Rosas-Maxemin
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622